Citation Nr: 0717050	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  02-18 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for seizure disorder.

2.  Entitlement to permanent and total rating for nonservice-
connected pension purposes, to include extraschedular 
consideration under the provisions of 38 C.F.R. 
§ 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1973 to December 1974.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a Mach 2002 
rating decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied entitlement 
to service connection for seizure disorder and an April 2002 
rating decision that denied entitlement to permanent and 
total rating for nonservice-connected pension purposes, to 
include extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(2).

The issue of entitlement to permanent and total rating for 
nonservice-connected pension purposes, to include 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(2) is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

A seizure disorder was not manifested in service or in the 
veteran's first postservice year and is not shown to be 
related to the veteran's active service.


CONCLUSION OF LAW

Service connection for seizure disorder is not warranted. 38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform 
the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims and notified of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In letters dated in 
December 2001 (prior to the March and April 2002 rating 
decisions), October 2004, and in July and November 2006, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claims, of what part 
of that evidence he was to provide, and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The above-mentioned letters, the March and April 
2002 rating decisions, the July 2002 statement of the case 
(SOC), and subsequent supplemental SOC's provided the text of 
applicable regulations, and explained what the evidence 
showed and why the claim was denied.  

The October 2004 correspondence included content complying 
notice by specifically advising the veteran to "submit any 
evidence in [his] possession that pertains to [his] claim."  
March 2007 correspondence specifically notified the veteran 
of how disability ratings and an effective date of an award 
are determined.  (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In a May 2007 Appellant's Brief, the 
veteran's representative indicated that the case was ready 
for Board review.  

While complete VCAA notice was not given prior to the rating 
on appeal, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran. Proper 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
is represented and has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records.  VA arranged for the veteran to 
be examined.  The veteran has not identified any further 
pertinent records that remain outstanding.  VA's duty to 
assist is met.

II.  Factual Background

Service medical records (SMR's), including September 1973 and 
December 1974 entrance and separation examinations are 
negative for a seizure disorder.   A May 1974 record noted 
that the veteran was assaulted and had two black eyes and a 
swollen face, right side.  No subsequent treatment was noted 
for the assault.  

A record included in the veteran's November 1974 Court 
Martial report indicated that the veteran was beaten up by 
two fellow seamen who were ultimately discharged from the 
Army for the incident.  The veteran was subsequently pushed 
around and shoved in the chow lines and went on unauthorized 
absence out of concern for his own safety.  

1999 to 2004 treatment records from VA North Texas Health 
Care System included an August 1999 record that reported a 
chronic onset of a seizure disorder in 1997.  Another August 
1999 record indicated that the veteran had alcohol induced 
seizures.  The seizure disorder was described as grand mal.  
September 1999 correspondence from VA indicated that the 
veteran was diagnosed with a seizure disorder; he was able to 
return to work, but could not operate heavy machinery, 
equipment, and/or drive.  An October 1999 record reported 
that he had a seizure at work and that he wanted to be 
medically cleared to return to work.  An undated record 
indicated that in February 1999, the veteran was involved in 
a motor vehicle accident with a head injury.  He hit his head 
on the windshield.  A September 2004 record indicated that 
the veteran had a seizure on September 18, 2004, in which he 
claimed that he had been seizure free for two years.  He 
stated that he was several hours late taking medication and 
had an episode while he was at an AA meeting.  

2000 to 2002 treatment records from Texas Department of 
Criminal Justice (TDCJ) Health Services noted a history of 
seizures secondary to a motor vehicle accident.  The last 
seizure was on August 10, 2000.  The veteran was restricted 
from working around machines with moving parts and working in 
a position that required complex instructions.  A November 
2000 record noted that the seizures were well controlled.  An 
April 2001 record noted a history of a bad seizure three to 
four months ago.  He felt that he was close to having 
seizures two to three times since then.  He indicated that he 
has never been seizure free.  A January 2002 record indicated 
that his last seizure was a couple of months ago. 

On April 2002 VA examination it was noted that the veteran's 
claims file, as well as records from TDCJ were reviewed.  It 
was noted that the he had a high school education and 
completed 34 credit hours while incarcerated.  He was trying 
to get an associate degree in art.  Since his discharge from 
the military, he worked as a warehouse man and eventually as 
a manager for 25 years until 1998.  He used to drink four to 
five cases a week before incarceration.  He smoked a pack of 
cigarettes a day with a history of having smoked for 30 
years.  The examiner noted that by description, the veteran 
may have had petit mal in the past, but did not seek medical 
help.  He suffered his first grand mal - by description - in 
April 1998, shortly after his first release from prison.  
When asked about the possibility of withdrawing seizures, he 
indicated that he did not drink at all at the time.  He 
started drinking again in September 1998.  With the April 
1998 seizure, he bit his tongue and lost consciousness.  He 
was taking Dilantin and Tegretol.  By description, he may 
have had repeated petit mal with the last one a month ago.  
He denied headaches or dizziness.  He reported a head injury 
in service in April 1974 and indicated that he believed that 
his seizures were related to that injury.  He had a long 
history of alcohol abuse with three DWI's in Texas and two in 
Alaska (in which he was originally incarcerated for 
DWI/intoxicated manslaughter from August 1997 through April 
1998).  The TDCJ records showed that he was regularly treated 
for follow-up seizure disorder.  The diagnosis included 
seizure disorder, no other major medical problems known at 
this point, and alcohol and tobacco use, in remission due to 
incarceration.  

April 2005 to October 2005 treatment records from VA North 
Texas Health Care System indicated that the veteran had a 
seizure on September 28, 2005.  

Social Security Administration (SSA) records included 1999 to 
2000 treatment records from Wilson N. Jones Medical Center 
that indicated that the veteran was involved in a motor 
vehicle accident with possible seizure activity.  A CT scan 
of the brain was normal.  A July 1999 record reported 
observed seizures.  An October 1999 record reported seizures 
witnessed by co-workers and lasted approximately three 
minutes.  A May 2000 record reported complaints of left 
forehead pain in which the veteran hit his head during a 
seizure and loss consciousness for an unknown amount of time.  

Other SSA records included March 1999 treatment records from 
Texoma Neurology Associates that reported a history of 
symptoms of dizziness with some vertiginous symptoms and 
complete loss of consciousness.  The veteran claimed a total 
loss of vision, but he also lost his awareness and his 
ability to move or talk, etc.   He indicated that this began 
about four or five years ago.  The impression was syncopal 
episode most likely neurogenic in etiology based on the 
symptoms themselves.  Cardiogenic etiology could not 
absolutely be ruled out or any transient ischemic attack 
event.  It did not look like a complicated migraine.  A 
subsequent record recorded the problem as generalized tonic-
clonic convulsions.  An EEG and echocardiogram was normal, 
however, the 24 hour Holter did show some ventricular 
cuplets.  MRI of the brain was completely normal.  He was 
started on Dilantin.  He was advised of work and driving 
restrictions.  An appointment with another doctor was 
recommended to rule out significant cardiac arrhythmias which 
might also be a reason for provocation of the seizures.  An 
August 1999 VA neurology consult reported no significant 
history of trauma other than the veteran striking his head 
against the windshield in a July 1995 motor vehicle accident 
without the loss of consciousness.  Grand mal seizures began 
when he was about age 46 (1998) with an increase in severity.  
He had three seizures in the past week.  One occurred while 
he was at work, unrelated to any activity, and another one 
occurred while driving his motor vehicle.  It was noted that 
he was unable to return to work or drive until he was 
medically cleared.  

On December 2005 VA examination, it was noted that the claims 
file was reviewed.  The veteran indicated that since his head 
injury in 1974 he would have headaches and blurry vision, but 
in 1996 he started having seizures.  He lost consciousness 
with generalized seizures and had seizures while driving.  He 
had a motor vehicle accident in 1996.  His CT scan done 
initially after the first seizure was normal.  A neurologist 
was seen and no cause was found.  His seizures were well 
controlled with medication.  His last seizure was about three 
weeks ago, as he was late in taking his medications.  He 
claimed that due to his seizures he had a car accident in 
1996 and 1998.  The examiner noted that the veteran had a 
head injury in 1974 and did not have any problems until 1996, 
which is almost 22 years that the veteran was asymptomatic 
except for occasional headaches and dizziness.  The examiner 
opined that these seizures are not at all related to his in 
service injury.  He reasoned that if the injury really had 
caused the seizures then the CT scan should have shown the 
scar tissue, but his CT scan was normal.  

April to October 2006 records from VA North Texas Health Care 
System showed continued treatment for seizure disorder, in 
which the veteran claimed occurred approximately once a month 
since November 2005. 

Buddy statements from J. D., J. R., J. T., indicated that 
they witnessed the veteran's seizures.  
III.  Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).  In addition, if 
certain chronic diseases (here, epilepsies) become manifest 
to a compensable degree within one year after service, such 
diseases are presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
The Court has held that a claimant is also entitled to 
service connection on a secondary basis when it is shown that 
a service-connected disability aggravates a nonservice- 
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

IV.  Analysis

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; generalized seizures and generalized tonic-clonic 
convulsions have been diagnosed.    

The further two requirements to be satisfied are: evidence of 
disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  A May 1974 record noted that the veteran 
was assaulted and had two black eyes and a swollen face, 
right side.  No other treatment or comments for any type of 
head trauma was found in the records.  Also SMR's, including 
the December 1974 separation examination, were negative for 
any treatment, findings, or diagnoses of a seizure disorder.  
With no diagnosis of underlying seizure disorder, service 
connection for seizure disorder on the basis that such became 
manifest in service and persisted is not warranted.  

There are no documented complaints, treatment, or diagnosis 
of seizure disorder in any medical records soon after 
service.  The first medical record reflecting a diagnosis of 
seizure disorder is dated in 1999.  Consequently, presumptive 
service connection for seizure disorder as a chronic disease 
under 38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.307, 3.309 is also 
not warranted.  

To establish service connection in such circumstances there 
must be competent (medical) evidence which relates the 
disability for which service connection is sought (here, 
seizure disorder) to service.  There is no such competent 
(medical) evidence in the instant case.  None of the 
treatment records in the claims file contain a medical 
opinion relating the veteran's seizure disorder to his 
service (and none identifies the 1974 assault that resulted 
in two black eyes and a swollen right side of the face as a 
sign of a seizure disorder present in service).  In fact, on 
December 2005 VA examination, the VA examiner opined that 
these seizures were not at all related to the in service 
injury.  The examiner commented that 22 years had passed 
since the head injury in 1974 and when seizures began in 
1996.  The examiner also added that scar tissue from the 
injury would have shown up on CT scan, but the CT scan was 
normal.  Also, March 1999 records from Texoma Neurology 
Associates indicated that in regards to the seizures, 
cardiogenic etiology could not absolutely be ruled out, as 
well as any transient ischemic attacks.  

As previously indicated, the lengthy period of time between 
service and the first postservice medical evidence of a 
seizure disorder is, of itself, a factor weighing against a 
finding of service connection.  See Maxson v. West, 12 Vet. 
App. 453, 449 (1999).  The evidence of record showed that the 
veteran was a poor historian in regards to reporting when he 
first started having seizures.  Regardless the earliest he 
indicated that seizure activity took place dated back to 
1995, which is still more than twenty years after he was 
discharged from service.  Because the veteran is a layperson, 
he is not competent to establish by his own opinion that any 
current seizure disorder is related to service (and 
specifically to an assault noted therein, as he has alleged).  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

There is a preponderance of the evidence against the 
veteran's claim.  Hence, it must be denied.  


ORDER

Service connection for seizure disorder is denied.  




REMAND

The veteran contends that the RO erred by failing to grant 
his claim for nonservice-connected pension benefits, 
including on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(2).

The United States Court of Appeals for Veterans Claims 
(Court) has provided specific guidance on how a claim for a 
permanent and total disability rating for pension purposes 
should be adjudicated. See, e.g., Vargas-Gonzalez v. West, 
12 Vet. App. 321 (1999); Roberts v. Derwinski, 2 Vet. App. 
387 (1992).  Included in the instructions provided in the 
decisions of the Court is a requirement that the Board review 
the assignment of percentage ratings for each disability 
identified.  In instances where a percentage rating for each 
of the veteran's ratable disabilities has not been assigned 
by the originating agency, further development is required so 
that the Board can undertake the review process set out by 
the Court. Id.  Additionally, even where the RO has 
identified a disability and assigned a rating, further 
development may be required in order to apply the rating 
criteria by which the disability is evaluated properly. Id.

In this case, the veteran claims his seizure disorder 
warrants a higher than 10 percent rating.  Recent 2006 
treatment records from VA North Texas Health Care System 
indicate that the veteran's seizure disorder has increased in 
frequency and severity.  Also, the Board finds that there is 
not sufficient medical evidence of record to adequately 
determine ratings for other additional non-service connected 
disabilities (such as left ear hearing loss, hypothyroidism, 
psoriasis, etc.).  Therefore, the Board finds that a new VA 
examination should be scheduled on remand.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the record all 
pertinent, outstanding VA and private treatment records, to 
specifically include up-to-date seizure-related treatment 
records from all treating VA and private clinics.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

On December 2005 VA examination, the examiner indicated that 
the seizures would affect the veteran's employability as he 
is not able to handle dangerous machinery.  In an April 2007 
statement by the veteran, he indicated that he was not 
working and filed again for Social Security Disability 
benefits.  Because the veteran's seizure disorder has been 
rated as epilepsy, and in light of the notes following Code 
8914 (governing ratings of epilepsy), further development 
regarding the veteran's impairment for employment is 
necessary.  

The notes following Code 8914 provide: (1) Rating specialists 
must bear in mind that the epileptic, although his or her 
seizures are controlled, may find employment and 
rehabilitation difficult of attainment due to employer 
reluctance to the hiring of the epileptic. (2) Where a case 
in encountered with a definite history of unemployment, full 
and complete development should be undertaken to ascertain 
whether the epilepsy is the determining factor in his or her 
inability to obtain employment. (3) The assent of the 
claimant should first be obtained for permission to conduct 
this economic and social survey.  The purpose of this survey 
is to secure all the relevant facts and data necessary to 
permit of a true judgment as to the reason for his or her 
unemployment and should include information as to: (a) 
education; (b) occupations prior to and subsequent service; 
(c) places of employment and reasons for termination; (d) 
wages received; (e) and number of seizures. (4) Upon 
completion of this survey and current examination, the case 
should have rating board consideration. 38 C.F.R. § 4.124(a), 
Code 8914.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all up-to-date VA and non-VA 
medical treatment providers who have 
treated him for his seizure disorder.  
Complete records of such treatment should 
be obtained from all sources identified 
that have not already been associated 
with the claims file.   

2. With the veteran's consent, the RO/AMC 
should arrange for an economic and social 
survey as described in 38 C.F.R. 
§ 4.124(a), notes following Code 8914.  

3.  The RO/AMC should clarify whether the 
veteran reapplied for SSA benefits, and 
if so, obtain from SSA complete copies of 
the medical records (those not already in 
the claims folder) submitted in his new 
claim for disability benefits. 

4.  The veteran should undergo a VA 
general medical examination to determine 
the impact of any identified chronic 
disabilities on his ability to maintain 
employment.  Upon reviewing the claims 
file, the examiner should diagnose any 
present disorders and detail the severity 
of current disabilities.  In regards to 
the seizure disorder the examiner should 
distinguish to the extent possible 
whether the veteran's seizures were major 
or minor and specifically comment on the 
frequency in which they occurred.  The 
examiner should comment on the source of 
this information (i.e., self-reported or 
objectively demonstrated by the record).  
The examiner should address the effect 
each disability has on the veteran's 
capacity for gainful work.  The examiner 
should also provide an opinion as to 
whether the veteran has any impairment of 
mind or body that is sufficient to render 
it impossible to follow a substantially 
gainful occupation, and if such 
impairment exists, the examiner must 
address whether it is reasonably certain 
to continue throughout the life of the 
veteran.  A complete rationale for the 
opinions expressed must be provided.

5.  The appellant should be afforded a VA 
audiology examination to assess the 
severity of the appellant's hearing loss.  
The examiner should express an opinion as 
to the degree of interference with the 
appellant's ability to obtain and 
maintain gainful employment caused by 
this disability.  The examiner should 
render an opinion as to what effect the 
disability has on the appellant's ability 
to work, and state whether his disabling 
condition is susceptible to improvement 
through appropriate treatment.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  Such review should be 
indicated in the examination report.

6.  The RO/AMC should also undertake any 
other development it determines to be 
warranted.

7.  After all appropriate evidentiary 
development has been completed, the 
RO/AMC should readjudicate the veteran's 
claim.  In doing so, the RO/AMC should 
rate each of the veteran's ratable 
disabilities under the applicable 
schedular criteria and determine whether 
a permanent and total rating is warranted 
under the "average person" or "individual 
unemployability due to lifetime 
disabilities" standards, and whether 
extra-schedular consideration is 
warranted.

8.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and provided the requisite 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


